Citation Nr: 0416226	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of eligibility for death pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to June 
1962.  The appellant was married to the veteran from June 
1963 to January 1965, and bore the veteran's child.  The 
veteran died in May 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the appellant's application 
for dependency and indemnity compensation (DIC), death 
pension and accrued benefits.  The RO construed the 
appellant's notice of disagreement (received by the RO in 
February 2003), which did not specify the benefits for which 
she was pursuing an appeal, as pertaining to death pension 
benefits only, apparently based on the context of a full 
reading of her application for benefits and notice of 
disagreement.  A Statement of the Case was issued on the 
claim for death pension benefits in April 2003.  The 
appellant has not disagreed with this characterization of the 
issue on appeal, and she perfected her appeal on this issue 
in May 2003.  Accordingly, the issue of service connection 
for death pension benefits is the only issue in appellate 
status.  The Board parenthetically notes that, as with a 
claim for improved death pension benefits, eligibility for 
DIC or accrued benefits requires that the claimant be the 
veteran's surviving spouse; in the absence of such 
recognition, there is no legal basis for eligibility.  38 
U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121 (West 2002); 38 
C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000 (2003).

Pursuant to her request, the appellant was scheduled for a 
Travel Board hearing at the RO in April 2004; however, she 
failed to report for that hearing.  As she has not provided 
cause for her failure to appear or requested another hearing, 
the appellant's hearing request is deemed withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.704(d),(e) (2003).

The Board also notes that a claim from a claimant other than 
the appellant in this case, for Dependency and Indemnity 
Compensation Benefits under the provisions of 38 U.S.C.A. 
§ 1318, was deferred by the RO in January 2002.  The Board 
refers to the RO the matter of whether the stay on 
adjudication of this claim is now lifted.


FINDINGS OF FACT

1.  The veteran and the appellant were married in September 
1959.

2.  The veteran and the appellant were divorced in January 
1965.

3.  The veteran died in May 2001.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of death pension benefits.  
38 U.S.C.A. §§ 101(3), 101(31) (West 2002);  38 C.F.R. 
§§ 3.1(j), 3.3, 3.50 (2003); Sabonis v. West, 6 Vet. App. 
426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In the present case, the facts are not in dispute with 
respect to the issue of eligibility for death pension 
benefits; the September 2002 RO letter and April 2003 
Statement of the Case were very clear as to the basis for the 
denial of her claim; and the appellant has demonstrated 
repeated actual knowledge in her correspondence that her 
claim was being denied on the basis that she was not married 
to the veteran at the time of his death.  Accordingly, the 
Board finds that the appellant had actual notice of the 
ground for denying her claim, and, for the reasons set forth 
below, the claim is denied as a matter of law.
 
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  As there can be no entitlement, as a 
threshold matter, to death pension benefits where a former 
spouse was not married to a veteran at the time of the 
veteran's death, further development in this case would be 
futile and wasteful, and, moreover, any defect as to the 
timing or content of VCAA notice is non-prejudicial error.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); cf. Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).    
The evidence shows that the veteran served on active duty 
from September 1959 to June 1962; that the appellant was 
married to the veteran from June 1963 to January 1965, and 
bore the veteran's child; that the veteran and the appellant 
were divorced in January 1965, and that the veteran died in 
May 2001.  These facts are not in dispute.

In her substantive appeal (VA Form 9) received by the RO in 
May 2003, the appellant asserted as follows:

I married my husband [name of veteran 
deleted] not knowing he had had a service 
connected mental breakdown.

When I was seven months pregnant [name of 
veteran deleted] my husband almost killed 
me in our apartment.  I got outside and 
he dragged me by my hair across the 
street.  A neighbor called the [police] 
and arrested him.  I would have been 
killed if the officers hadn't arrived in 
time.

My husband was drawing a V.A. service 
connected check and I didn't know 
anything about his breakdown.

When our daughter was born her child 
support was sent to her from the VA. 

The record confirms that the veteran had a severely disabling 
service-connected psychiatric disability from the date of his 
discharge from service until the date of his death.

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 
2002).

The Board notes that, in order to be entitled to death 
benefits as a "surviving spouse" of a veteran, the claimant 
is a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j), who was the 
spouse of the veteran at the time of the veteran's death, 
and: (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in 38 C.F.R. § 3.55, has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50; see 38 U.S.C.A. §§ 101(3), 1541 (West 2002).

In this case, the record clearly shows that the appellant and 
the veteran were married September 1959 and that they were 
divorced in January 1965.  The appellant does not contend, 
and the evidence does not show that they remarried or that 
she subsequently lived with the veteran and held herself out 
openly to the public to be the veteran's spouse.  As such, 
she was not the veteran's spouse when he died in May 2001 and 
cannot be considered a surviving spouse for the purpose of 
being eligible for VA death benefits.  The law is dispositive 
of the issue; and, therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The fact that 
the appellant had a child with the veteran is of no force or 
effect with respect to the question of whether she is a 
surviving spouse for the purpose of claiming VA death 
benefits for herself.  Whether her child may be eligible for 
VA benefits is a question which is not before the Board.



ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



